FILED
                           NOT FOR PUBLICATION                              OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PETER ZEPPEIRO,                                  No. 13-55420

              Plaintiff-Appellant,               D.C. No. 2:12-cv-05357-ABC-RZ

 v.
                                                 MEMORANDUM*
GMAC MORTGAGE, LLC,

              Defendant,

 and

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, as Trustee for Fixed to
Floating Rate Non-Cumulative Preferred
Non-Cumulative Preferred Stock Series 1;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AKA
MERS,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Peter Zeppeiro appeals from the district court’s judgment dismissing his

action alleging federal and state law claims related to the foreclosure of his home.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), and may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Zeppeiro’s Truth in Lending Act claim under 15 U.S.C.

§ 1641(g) was proper because this provision was not enacted until 2009, years after

the assignment at issue, and this provision does not apply retroactively. See Talaie

v. Wells Fargo Bank, 808 F.3d 410, 411 (9th Cir. 2015) (“15 U.S.C. § 1641(g)

does not apply retroactively.”).

      Zeppeiro contends that dismissal of his claim challenging defendants’

standing to foreclose on his property was improper because under the California

Court of Appeal’s decision in Glaski v. Bank of America, National Association 110

Cal. Rptr. 3d 449 (Ct. App. 2013), he may base such a claim on defendants’



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    13-55420
allegedly untimely assignment of his loan into a securitized trust. However, after

the California Supreme Court’s decision in Yvanova v. New Century Mortgage

Corporation, 365 P.3d 945 (Cal. 2016), the California Court of Appeal has held

that an untimely assignment into a securitized trust is not void, but merely

voidable, and that borrowers lack standing to challenge such assignments. See,

e.g., Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal. Rptr. 790, 796 (Ct. App.

2016). Accordingly, dismissal of Zeppeiro’s claim challenging the foreclosure of

his home on this ground was proper.

      The district court did not abuse its discretion by denying Zeppeiro leave to

amend because amendment would have been futile. See McQuillion v.

Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004) (“The district court did not

err in denying leave to amend because amendment would have been futile.”); see

also Ramirez v. Galaza, 334 F.3d 850, 854 (9th Cir. 2003) (“We review the denial

of leave to amend for an abuse of discretion.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      13-55420